DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Yamashita (WO 2016092646 A1, hereinafter “Yamashita”)
Matsugu et al. (JP 2000125319 A, hereinafter Matsugu”) 
Schafer (US 20190244346 A1, hereinafter “Schafer”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Yamashita teaches an information processing device comprising: 
at least one processor configured (Yamashita [0024] to:
when an object image is divided by a baseline, detect a predetermined portion of an object to be measured as a measurement-use point in each of divided areas on both sides of the baseline in the object image, the object image being an image of the object in a captured image in which the object is captured, the baseline being set to the object image, the predetermined portion being a portion to be used for length measurement (Yamashita [0033]-[0039], [0043], [0055], fig. 6A and fig. 6B, where Yamashita teaches dividing an image fish body and generate an outline wherein the area of the fish body is detected in order to extract the feature amount of the fish body); and
calculate, in each of the divided areas, a length of a line segment between an intersection point of a perpendicular that passes through the measurement-use point and is perpendicular to (Yamashita [0033]-[0039], [0043]-[0046], [0055], figs. 6A and 6B).
Yamashita further teaches the "central line 21" and the "widths Wa1 to Wa30 and widths Wbl to Wb30" cited in the above-described citation 1 correspond to the "baseline" and the "length of a line segment" described in Claim 1, respectively.
Yamashita fails to explicitly teach:
(1)    a "line segment” is specified by the foot of a perpendicular, and
(2)    the sum of the lengths of "line segments" is specified,
However,
with regard to the difference (1), a person skilled in the art who comes across the disclosure in Fig. 6, which is summarized in the above-described citation 2, can naturally read that the matter in the difference (1) is essentially described, or, even if the difference is acknowledged, defining the relationship between the "central line" and the "width W" to be an orthogonal .relationship in accordance with the definition of the "ratio W/L" as summarized in the above-described citation 1 is a matter that a person skilled in the art could appropriately determine as a matter of design variation.
With regard to the difference (2), the measurement methods disclosed in the document 1 are compatible with each other as summarized in the above-described citation 1 and determining a measurement method with the relationship between both widths Wa and Wb further taken into consideration in order to calculate the width W with higher accuracy is a matter that a person skilled in the art could easily achieve, and, in doing so, employing addition in the width 
The combination fails to explicitly teach calculating the coordinates of the measurement-use point representing a position in a coordinate space by using the plurality of captured images, the coordinate space being a three- dimensional space.
Therefore, claims 1-10 are allowable over the cited prior arts above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 7, 2022